Title: From John Quincy Adams to Thomas Boylston Adams, 20 January 1806
From: Adams, John Quincy
To: Adams, Thomas Boylston



Washington 20. January 1806.

Your letter closing the last and commencing the present year, has been several days in my hands, and has hitherto remained without reply, from a variety of causes; but the want of time has been the principal one. Business is thickening upon us very fast, and notwithstanding your injunction to me at the time when I was getting into the Carriage to come here, I have not been able to keep myself sufficiently unconcerned with what is going forward, to reserve much of my time—
Your opinion that the Merchants of this Country have more reason to dread the protection of their own Government, than the outrages of any other will I presume before the close of this Session be confirmed in its fullest extent—Measures of such a Nature are in contemplation, that it is time for all those who have property afloat upon the Ocean to take such care of it as they can, themselves. The principle lately revived by the British Government proscribing all commerce between neutral Nations and the Colonies of their Enemies, is in my opinion wholly unwarranted, and what we ought firmly and coolly to resist.—But instead of that we shall take ground which we never can maintain, and of course maintain nothing—I have yet strong hopes that we shall avoid a War, but it is because I believe the fortunes of the War on the Continent of Europe, will compel the British Government again to relax from the rigour of her new System—We have a large pamphlet on this subject said to be the work of the Secretary of State, entering very largely into the discussion of the question, and written with all his ability—I have not had time to peruse it through, but from what I have seen of it, he appears to me, to undertake proving rather too much; and not to confine himself to the single question in controversy.
I think if you could imagine one half the pleasure you give us in writing that our children are in good health, you would confer that satisfaction upon us two or three times where you now send it once—For we have scarcely had the information long enough to enjoy it properly before we want again to have it—I hope when you reproved George for his confession of lying, that you had an appearance of real seriousness rather more effectual than you can always command, when you cover your jokes with a sober Mask.
You are unwilling to mark the exact degree of your contempt for my project to compare the climates of Washington and Boston or Quincy, by the thermometer—But when you have once got well engaged in the practice you will find your taste for it rapidly increasing; among other things you will feel the superiority it gives you over the rest of the world, to have always in your possession the most correct information on that very important topic of conversation the weather—And when you hear a person in the shades of ignorance presuming to say it was colder or warmer yesterday than to-day, with how much self-complacency will you be able to correct the mistake—Indeed Sir you are mistaken it is colder to-day, by 2 degrees—I shall send Mr: Shaw my projected mode of exhibiting in two parallel columns, the state of the thermometer at the same hour, in Washington and Boston, and hope he has taken care to keep the record from the commencement of this Month—so as to begin with the year—It will be a very good monthly page for the Anthology.
We had some days since a little incident occurr’d in the family where I reside, of a nature partaking of Tragedy and Comedy, though by its conclusion its character has been fixed to the latter description—After being much disturbed one Night by a great noise and bustle in the house, on going down to breakfast, I enquired whether any body in the house was ill; and was informed that Betsey the Maid-Servant—But stay, Mr: Dana of the House of Representatives is not here to discuss the same in Greek to you; and the Comte de Mac Carthy is too far distant to put it in Latin—So you must e’en take it in rhyme; and here you have it on a separate slip of paper, that you may burn it after having read it—For as the adventure was followed in the course of a few days by a wedding and a christening, all improper breaches were repaired, and the Lady being again an honest woman must be respected in her reputation.
I propose to write as soon as possible to Mr: Shaw, and forward to him the answers to the questions he some time since sent me—By your extract of a Letter from Cambridge, I find that the House which was Mr: Fayerweather’s is to be rented—I will thank Mr: Shaw to make enquiries at what rate? I am waiting to hear from him on the other houses concerning which I formerly wrote you—I must lament the prospect of losing Mr. Ames as President, and fear it will be very difficult for the College Government to make another choice so universally acceptable.
Nothing material has occurr’d here, except the numerous secrets not worth knowing, which you will infer from the occlusion of the doors of both Houses of Congress, so often and during such a length of Time—Mr: Quincy, Mr. Cranch and their families are well; as are ours—This letter I presume will find you engaged in your Legislative labours, which I hope you will find more agreeable than ours.
Yours faithfully
 Enclosure


12. January 1806.

The Misfortune.
Poor Betsey was a maiden pure
Delin’d in years, but so demure
That Man was her aversion;
And night by night her door she barr’d
With treble bolts, her fame to guard
From Slander’s foul aspersion.
When lo! all in the dead of Night,
Came Mary, breathless with affright,
Wringing her hands and crying—
“Oh! Mistress! Mistress! Rouse! Awake!
To Betsey come, for Heaven’s sweet sake!
Poor Betsey!—She’s a dying!”
The Lady—tender and humane,
Starts from her bed, and flies amain,
The wonder to unravel.—
Flies to where Betsey lays and moans
And straight perceives what caus’d her groans—
Poor Betsey!—was—in travel!!

